Concurring Opinion by
President Judge Crumlish, Jr. :
I agree with the -able and -articulate reasoning of the majority, but include an additional comment.
If we had concluded that Section 1315 extended beyond rate base and encompassed all components of *110rate ¡structure, I would still have held it inapplicable to the costs of these canceEed nuclear plants. This statute is only intended to prevent the inclusion in rates of construction work in progress. When construction is cancelled, a fortiori it does not progress. Section 1315’s proscriptive effect attaches “until such time as the facility is used and useful....” (Emphasis added.) The General Assembly’s language unmistakably connotes a concept of delayed recoupment, not of total forfeiture, as would result if this provision barred recovery of costs associated with plants never to be completed.
Serious constitutional problems would be raised by precluding a utility from ever regaining monies prudently invested for the public benefit. Also, as alluded to by the majority, Section 1315 was enacted in response to a specific instance where a utility sought to charge rates for the costs of ongoing construction on a facEity scheduled for future completion.1 I would therefore construe Section 1315 as a provision concerned ¡solely .with construction work in progress.

 See majority opinion, slip op. at 7.


 66 Pa. O. S. §1315.